Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered June 19, 1995, convicting defendant, after a jury trial, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s challenge to the court’s instruction on criminal facilitation as a possible intended crime, satisfying the element of intent to commit a crime under attempted burglary, is unpreserved (see, People v Nuccie, 57 NY2d 818, 819), and, in any event, without merit since the charge as a whole conveyed the proper standard (People v Coleman, 70 NY2d 817).
We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Milonas, Williams and Tom, JJ.